Name: Commission Regulation (EC) No 3062/94 of 15 December 1994 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  agricultural activity;  production;  economic policy;  competition
 Date Published: nan

 16 . 12. 94 Official Journal of the European Communities No L 323/21 COMMISSION REGULATION (EC) No 3062/94 of 15 December 1994 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil 'Article 12b 1 . Member States shall pay the production aid to producers whose average output is lower than the quantity referred to in the first indent of Article 5 (2) of Regulation No 136/66/EEC submitting aid applications accompanied by proof that the olives have been processed at an approved mill, from 16 October to 31 December of each marketing year. 2. Member States shall pay the advance referred to in Article 12 of Council Regulation (EEC) No 2261 /84 from 16 October of each marketing year. 3 . Member States shall pay the balance of aid to produ ­ cers whose average output is at least equal to the quantity referred to in the first indent of Article 5 (2) of Regulation No 136/66/EEC within 90 days of the determination by the Commission of the actual production for the marke ­ ting year concerned and of the unit amount of the production aid provided for in Article 17a (3) of Regula ­ tion (EEC) No 2261 /84.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EC) No 2830/94 (4), lays down time limits for the payment of production aid for olive oil ; Whereas, in order to comply with the undertakings made in the agreement on agricultural prices in July 1994 regarding the time limits for the payment of aid, inclu ­ ding advances, to producers and in order to help establish a payments system which can be managed more effici ­ ently, more precise time limits should be laid down for the payment of aid ; Wheras the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 12b of Regulation (EEC) No 3061 /84 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 285, 20. 11 . 1993, p. 9. (3) OJ No L 288 , 1 . 11 . 1984, p. 52. (4) OJ No L 300, 23. 11 . 1994, p. 1 .